1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   CECILIA CORONA SALUD and PETER         No. 2:19-cv-01321 WBS EFB
     JOHNSON,
13
                 Plaintiffs,
14                                          ORDER RE: DEFENDANTS’ MOTION
         v.                                 TO DISMISS FOR LACK OF
15                                          SUBJECT MATTER JURISDICTION
     UNITED STATES DEPARTMENT OF
16   HOMELAND SECURITY, UNITED STATES
     DEPARTMENT OF JUSTICE, EXECUTIVE
17   OFFICE FOR IMMIGRATION REVIEW,
     MARK MORGAN, KIRSTEN NIELSEN,
18   JAMES MCHENRY, WILLIAM BARR,
     RICHARD VALEIKA, JOHN KRAMAR,
19   and MATTHEW ALBENCE,

20               Defendants.

21

22                             ----oo0oo----

23            Plaintiffs Cecilia Corona Salud (“Corona”) and her

24   husband, Peter Johnson (collectively, “Plaintiffs”), brought this

25   action against the United States Department of Homeland Security

26   (“DHS”), the Department of Justice (“DOJ”), Immigration and

27   Customs Enforcement (“ICE”), and various governmental officials

28   associated with those agencies (collectively “defendants”)
                                        1
1    following Cecilia’s deportation from the United States on June 5,

2    2019.       (Compl. ¶¶ 7-17, 24 (Docket No. 1).)    Plaintiffs seek (1)

3    an order compelling defendants to return Corona to the United

4    States to complete her I-130 application process and (2) a

5    preliminary and permanent injunction barring her deportation

6    while her application is pending.        (Compl. at 11-12.)     Before

7    this court is defendants’ motion to dismiss under both Federal

8    Rule of Civil Procedure 12(b)(1) for lack of subject matter

9    jurisdiction and Federal Rule of Civil Procedure 12(b)(6) for

10   failure to state a claim.       (Mot. to Dismiss (Docket No. 5).)

11   Plaintiff has filed no opposition to the motion.

12   I.      Facts

13                 Corona is a Mexican national.   (DHS Documents at 8

14   (Docket No. 5-1).)       Corona entered the United States on a valid

15   visa in 1980 at the age of twelve.       (Compl. ¶ 18.)    She became a

16   lawful permanent resident on May 31, 1990.         (DHS Documents at 4.)

17   On September 16, 1996, Corona was convicted of possession for

18   sale of a controlled substance in violation of California Health

19   and Safety Code § 11351.5.       (Id.)   In October 1996, the

20   Immigration Judge (“IJ”) terminated deportation proceedings.
21   (Id. at 7.)      The government appealed the termination to the Board

22   of Immigration Appeals (“BIA”), and the BIA remanded the case to

23   the IJ in 2002.      (Id. at 5.)   The IJ ordered Corona removed in

24   2005, pretermitting her application for relief under 8 U.S.C. §

25   212(c).1      (Id. at 2.)   The BIA affirmed the Immigration Judge’s

26           1 Section 212 of the Immigration and Nationality Act of
27   1952 permitted the Attorney General broad discretion to admit
     otherwise excludable aliens (including those convicted of
28   offenses involving moral turpitude or drug trafficking) into the
                                     2
1    order of removal in 2007.        (Id. at 20.)   Corona filed a petition

2    for review of the BIA’s decision with the Ninth Circuit in 2010.

3    The Ninth Circuit dismissed the petition in part and denied the

4    petition in part, allowing the BIA’s determination to stand.

5    Corona Duarte v. Holder, No. 07-71327, 373 F. App’x 675 (9th Cir.

6    Apr. 1, 2010).        With that dismissal, Corona’s order of removal

7    became final, and Corona’s attempt to reopen the order was denied

8    in March 2019.       (Mot. at 3.)

9                   Corona married United States citizen Peter Johnson in

10   2016.       (Compl. ¶ 20.)   Johnson filed an I-1302 visa petition on

11   her behalf, and it was approved on August 22, 2018.         (Id.)

12   During the application process, Corona was required to “check in”

13   with ICE every few weeks.        (Id. ¶ 23.)    On June 4, 2019,

14   plaintiffs appeared at the Sacramento office of the United States

15   Citizenship and Immigration Services to “check in,” and Corona

16   was taken into custody and shortly thereafter deported.            (Id. ¶

17   24.)        Plaintiffs allege Corona was denied an opportunity to

18   complete the I-130 process and challenge the execution of the

19   BIA’s removal order on three grounds: (1) denial of procedural

20
     United States. 8 U.S.C. § 1182(c). Congress repealed Section
21   212(c) effective April 1, 1997. However, the Supreme Court
22   decided in 2001 that the repeal does not apply to lawful
     permanent residents who pleaded guilty to a crime before April 1,
23   1997. I.N.S. v. St. Cyr, 533 U.S. 289, 325 (2001).

24           2 An I-130 petition permits a citizen of the United
     States to sponsor an eligible relative’s immigration to the
25   United States. Filing or approving the petition does not give
26   the relative any status in the United States, but instead allows
     the relative to apply to become a lawful permanent resident. I-
27   130, Petition for Alien Relative, https://www.uscis.gov/i-130
     (last visited Oct. 30, 2019).
28
                                           3
1    due process under the Fifth Amendment, (2) denial of a full and

2    fair hearing under the Immigration and Nationality Act (“INA”)

3    and the Administrative Procedure Act (“APA”), and (3) removal was

4    “arbitrary and capricious” in violation of the APA.

5    II.   Jurisdiction

6              Federal courts are courts of limited jurisdiction.

7    Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

8    (1994).   “Without jurisdiction the court cannot proceed at all in

9    any cause.   Jurisdiction is power to declare the law, and when it

10   ceases to exist, the only function remaining to the court is that

11   of announcing the fact and dismissing the cause.”    Steel Co. v.

12   Citizens for a Better Environment, 523 U.S. 83, 94 (1998) (citing

13   Ex parte McCardle, 7 Wall. 506, 514 (1868)).   Plaintiffs bear the

14   burden of establishing jurisdiction.   Kokkonen, 511 U.S. at 377

15   (citing McNutt v. General Motors Acceptance Corp., 298 U.S. 178,

16   182-83 (1936)).

17             Plaintiffs invoke this court’s jurisdiction under 28

18   U.S.C. §§ 1331,3 1361,4 and 16515 to challenge the execution of

19   Corona’s removal order.   (Compl. at 2.)   Yet Section 1252(g) of

20
           3   District courts “shall have original jurisdiction of
21   all civil actions arising under the Constitution, laws, or
22   treaties of the United States.” 28 U.S.C. § 1331.

23         4   District courts “shall have original jurisdiction of
     any action in the nature of mandamus to compel an officer or
24   employee of the United States or any agency thereof to perform a
     duty owed to the plaintiff.” 28 U.S.C. § 1361.
25

26
           5   The All Writs Act provides “all courts established by
     Act of Congress may issue all writs necessary or appropriate in
27   aid of their respective jurisdiction and agreeable to the usages
     and principles of law.” 28 U.S.C. § 1651(a).
28
                                      4
1    the INA explicitly strips courts of jurisdiction over any “cause

2    or claim” that “aris[es] from the decision or action by the

3    Attorney General to commence proceedings, adjudicate cases, or

4    execute removal orders against any alien,” including claims

5    brought under §§ 1361 and 1651.6       8 U.S.C. § 1252(g).

6              The jurisdiction-stripping provision only applies to

7    the “limited subset of deportation claims” specified by the

8    statute’s plain language.     Reno v. American-Arab Anti-

9    Discrimination Committee, 525 U.S. 471, 483 (1999).          Plaintiffs’

10   challenge to Corona’s removal “aris[es] from” the decision to

11   “execute [her] removal order” and comfortably fits within the

12   statute’s terms.   8 U.S.C. § 1252(g).      Accordingly, this court

13   lacks jurisdiction and must dismiss the action.

14             IT IS THEREFORE ORDERED that defendants’ motion to

15   dismiss for lack of subject matter jurisdiction (Docket No. 5)

16   be, and thereby is, GRANTED.    Plaintiffs’ complaint (Docket No.

17   1) is DISMISSED.   The Clerk of Court shall enter final judgment

18   in favor of all defendants.

19   Dated:   October 30, 2019

20
21

22

23

24        6    Congress transferred the Attorney General’s immigration
     enforcement responsibilities to the Secretary of the Department
25   of Homeland Security in 2002. See Clark v. Martinez, 543 U.S.
26   371, 375 n.1 (2005). Accordingly, references to “Attorney
     General” now refer to the Secretary of DHS and divisions of the
27   Department. BIA decisions are binding on all DHS employees. 8
     C.F.R. § 1003.1(g)(1).
28
                                        5
